Peck, P. J.
(dissenting). I agree, of course, with the observation in the majority opinion that an entire article must be read in construing an alleged libel. Nevertheless, the question is not whether the article might be considered defamatory as to someone, but whether statements with which the plaintiff might be identified are defamatory.
The only reference to plaintiff in the article in this case is the statement — “ A so-called vocational-guidance publisher is shipping sets of books to secondary schools throughout the country, without orders, and requesting payment in the amount of $11.83.”
The truth of this statement as applied to plaintiff is not challenged. Indeed, it is only by this accurate factual statement that plaintiff identified itself with the article.
Apart from this wholly truthful factual statement all else which is stated in the article in reference to the trade practice in which plaintiff is admittedly engaged is a characterization of it as a “ dodge ”.
While the characterization is not complimentary and was not intended to be, I would not say that it was libelous. Certainly the business practice in which plaintiff is engaged is not above criticism and is subject to critical fair comment. I would say that the specific reference to plaintiff and its business practice did not exceed the bounds of fair comment.
*597Plaintiff is thus relegated to a complaint about the discussion in the article of other business practices which are reprehensible but in which plaintiff is not engaged. There is nothing in the article, however, to suggest that plaintiff is engaged in such practices, nor does the article attribute to plaintiff any association with such practices or practitioners.
I would agree with the legal premise of the majority opinion, that where a reasonable basis exists for an interpretation that the publication as a whole is capable of a defamatory meaning, it becomes the function of a jury to decide whether that was the sense in which the words were likely to be understood by the ordinary reader — provided the test is whether the publication might reasonably be considered defamatory of the plaintiff. It is because I think there is no reasonable basis for considering this article defamatory of the plaintiff that I think there is no jury question and that the complaint should be dismissed.
Van Voobhis and Bbeitel, JJ., concur with Cohn, J.; Peck, P. J., dissents and votes to reverse in opinion in which Dobe, J., concurs.
Order affirmed, with $20 costs and disbursements to respondent. [See 281 App. Div. 659.]